Citation Nr: 0844473	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and GC


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued October 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In October 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not present in service, or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2004, prior to the initial 
unfavorable AOJ decision issued in March 2005.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  
In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided notice as to disability ratings and effective dates.  
The Board acknowledges the defective timing of this notice, 
but finds no prejudice to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a November 2004 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim. 

The Board acknowledges that records from the Social Security 
Administration (SSA) are identified in the REMAND portion of 
the decision below.  When VA has notice prior to the issuance 
of a final decision of the possible existence of certain 
records and their relevance, the Board must seek to obtain 
those records before proceeding with the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, 
generally, these records should be obtained prior to a 
decision being rendered.  However, a careful review of the 
claims file reveals that the veteran also filed a claim for 
VA nonservice-connected pension around the time he filed for 
SSA disability benefits and that this claim was predicated on 
pulmonary, cardiac, and spinal disorders.  The veteran did 
not report tinnitus as disabiling to VA at that time, and 
there is no reason to presume that he claimed tinnitus as 
disabling with the SSA when he did not claim it with VA.  In 
fact, as discussed below, the record does not demonstrate 
that the veteran was even experiencing tinnitus 
symptomatology at the time he filed for SSA benefits.  
Therefore, the Board determines that to further delay a 
decision on the service connection claim for tinnitus in 
order to allow for review of SSA records would be of no 
benefit to the veteran.  See Bernard; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his tinnitus resulted from exposure 
to weapons fire and bomb explosions during active duty 
military service.  Thus, he argues that service connection is 
warranted for tinnitus.

The Board observes that the veteran has reported acoustic 
trauma in the military while serving as a rifleman with the 
U. S. Marine Corps.  Although the veteran's service treatment 
records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty, as noted 
in his service records.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty; however, post-service records demonstrate a 
diagnosis of tinnitus.  Specifically, tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the November 2004 VA 
examination.  As a result, the Board finds that the veteran 
has a current diagnosis of tinnitus.  

With regard to a relationship between the veteran's current 
tinnitus and his noise exposure during military service, the 
Board observes that there are conflicting opinions of record.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The veteran was afforded a VA examination in November 2004, 
at which he stated that he had experienced tinnitus in both 
years since the late 1950s.  The examiner documented post-
service employment as a farmer for 10 years, in an auto 
plant, in a machine shop working metal lathes for a few 
years, and as a salesman for six months.  The veteran also 
reported recreational noise exposure from hunting until the 
1970s, power tools, powerboats, and shop equipment.  He 
indicated that he did not use hearing protection at any time.  
The examiner noted that tinnitus could be associated with 
many different medical disorders and medications and that it 
could even be a normally occurring event.  Based on the above 
findings, she opined that it is less likely than not that the 
veteran's tinnitus was caused by or a result of his military 
service.  As the examiner reviewed the claims file, examined 
the veteran, and considered all sources of noise exposure 
reported by the veteran in forming this opinion, the Board 
affords this opinion great probative weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

In contrast, the veteran submitted an opinion from Dr. WE, an 
otolaryngologist, which indicates that the veteran's tinnitus 
is as likely as not related to acoustic trauma during active 
duty.  In support of this opinion, Dr. WE noted the veteran's 
reports of exposure to weapons fire and explosions while on 
active duty and recreational noise exposure from hunting, 
which the veteran reported ceased 30 years ago.  Dr. WE noted 
no other instances of recreational noise exposure.  It is not 
evident that Dr. WE reviewed the claims file in forming this 
opinion; however, as the veteran's military noise exposure as 
he reported to Dr. WE is consistent with the reports 
elsewhere in the claims file, the lack of this review does 
not diminish the probative value of this opinion.  
Nevertheless, the Board observes that Dr. WE only documented 
recreational noise exposure of hunting.  Dr. WE was 
apparently unaware of the veteran's other recreational and 
occupational noise exposure as documented by the VA examiner.  
The Board observes that the veteran also discussed these 
other sources of noise exposure at his October 2005 DRO 
hearing, although he attempted to minimize the extent of 
noise exposure he experienced.  Consequently, the Board 
determines that the veteran had other recreational and 
occupational noise exposure that Dr. WE did not consider.  
Therefore, as Dr. WE grounded his opinion on an incomplete 
factual basis, the Board affords this opinion no probative 
weight.

Based on the above, the Board determines that the 
preponderance of the evidence is against a finding of a link 
between the veteran's service and his current tinnitus.  The 
Board acknowledges the statements of the veteran and his 
brother that his tinnitus has existed since service, as well 
as the statement of GC who relates that the veteran has had 
tinnitus for the 30 years she has known him.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The statements of the veteran's brother and GL are 
based on the veteran's reports of his symptoms, but, although 
the veteran is competent to describe his symptomology, the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In this case, the Board finds 
that the veteran's assertions regarding his continuity of 
symptomatology of tinnitus since service are not credible.

Initially, the Board observes that the veteran's service 
treatment records are silent as to complaints or diagnosis of 
tinnitus, to include his service separation examination.  
Further, the first documentation of record of the veteran's 
tinnitus is an August 1998 audiological evaluation, over 41 
years after his discharge from service.  The Board may not 
discount the veteran's assertions merely because the veteran 
is an interested party.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  However, the Board does find records 
contemporaneous with the veteran's service more reliable than 
the veteran's unsupported statements decades after discharge.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Further, the absence of 
evidence for 41 years after service constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms post-service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

In this regard, the Board notes that, since service, the 
veteran has filed several VA claims with the first being a 
claim for service connection for a pilonidal cyst filed in 
April 1964, yet did not file a claim for service connection 
for tinnitus until March 2004.  Moreover, a May 1987 VA 
neurological evaluation report reflects that the veteran 
denied all hearing disorders, including ringing in the ears, 
and that the clinical examination was normal.  Further, the 
Board notes that an August 1998 request for audiological 
consult and audiological report indicate that the veteran had 
experienced tinnitus for three years, and a December 1999 VA 
treatment record reveals that the veteran was experiencing 
tinnitus during episodes of vertigo.  Finally, the October 
2005 VA examiner opined that the post-service noise exposure 
from other sources and the lack of reports of tinnitus in 
service made it less likely than not that the tinnitus 
resulted from military service.  Based on these facts, the 
Board finds the accounts of the veteran's tinnitus existing 
since military service to not be credible. 

Consequently, continuity of tinnitus symptomatology has not 
been established, and there is no competent and probative 
medical opinion attributing the onset of the veteran's 
tinnitus to his service.  In the absence of any competent and 
probative evidence connecting the disorder to the veteran's 
time in service, the Board concludes that service connection 
for tinnitus is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  Therefore, his claim must be 
denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran contends that he currently suffers from a 
cervical spine disorder due to repeatedly hitting his head on 
hatch doors while moving throughout the ship upon which he 
was stationed.  Therefore, he argues that service connection 
is warranted for a cervical spine disorder.  The Board finds 
that a remand is necessary for additional development of the 
claim prior to further adjudication.

The record reflects that the veteran was awarded disability 
benefits from SSA in 1998.  The SSA award letter is part of 
the record; however, the records relevant to the application 
for benefits are not associated with claims file.  The record 
reflects that the veteran's application for these benefits 
was based, at least in part, on his cervical spine disorder.  
As indicated above, these records must, therefore, be 
obtained prior to further consideration of the appeal.  See 
Murincsak; Quartuccio; Baker.  Therefore, a remand is 
required in order to request these outstanding, relevant 
records from the SSA.

Accordingly, the case is REMANDED for the following action:
1.	Request all records relevant to the 
veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with a claims 
file.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


